Ingraham, J.:
This is an appeal from an order of the Special Term requiring the defendants to prepare a judgment roll and enter judgment signed by the trial justice, and. in the event of their failure to prepare such judgment roll and enter judgment within three days after service of said order, plaintiffs are given leave to prepare the judgment roll and enter judgment thereon.
The facts are stated in an opinion in another appeal in the same action, decided herewith (Wise. v. Cohen, No. 1, 113 App. Div. 859), and for the reasons there stated the order appealed from must be reversed and the motion denied, with ten dollars costs, without disbursements. .
O’Brien, P. J., Patterson and Clarke, JJ., concurred; Laughlin, J., dissented as to costs.